United States Court of Appeals
                             FOR THE DISTRICT OF COLUMBIA CIRCUIT
                                      ____________
No. 14-5018                                                 September Term, 2014
                                                                      1:13-cv-00623-PLF
                                                       Filed On: September 4, 2014
Jacqueline Halbig, et al.,

              Appellants

       v.

Sylvia Mathews Burwell, in her official
capacity as U.S. Secretary of Health and
Human Services, et al.,

              Appellees


       BEFORE:       Garland, Chief Judge, and Henderson, Rogers, Tatel, Brown,
                     Griffith, Kavanaugh, Srinivasan, Millett, Pillard, and Wilkins,
                     Circuit Judges

                                         ORDER

        Upon consideration of appellees’ petition for rehearing en banc, the response
thereto, and the vote in favor of the petition by a majority of the judges eligible to
participate, it is

      ORDERED that the petition be granted. Case No. 14-5018 will be reheard by
the court sitting en banc. It is

       FURTHER ORDERED that the judgment filed July 22, 2014, be vacated. It is

       FURTHER ORDERED that the oral argument before the en banc court be heard
at 9:30 a.m. on Wednesday, December 17, 2014, in Courtroom #20, Sixth Floor. It is

        FURTHER ORDERED that, in addition to filing briefs electronically, the parties
file 30 paper copies of each of their briefs and the appendix, in accordance with the
following schedule:

              Brief for Appellants                        October 3, 2014

              Joint Appendix                              October 3, 2014

              Brief(s) for Amici Curiae for Appellants October 3, 2014
                 United States Court of Appeals
                             FOR THE DISTRICT OF COLUMBIA CIRCUIT
                                      ____________
No. 14-5018                                                 September Term, 2014


              Brief for Appellees                         November 3, 2014

              Brief(s) for Amici Curiae for Appellees     November 3, 2014

              Reply Brief for Appellants                  November 17, 2014

        Parties are directed to hand deliver the paper copies of their briefs to the Clerk’s
office by the date due. To enhance the clarity of their briefs, the parties are urged to
limit the use of abbreviations, including acronyms. While acronyms may be used for
entities and statutes with widely recognized initials, briefs should not contain acronyms
that are not widely known. See D.C. Circuit Handbook of Practice and Procedures 41
(2013); Notice Regarding Use of Acronyms (D.C. Cir. Jan. 26, 2010).

        Because the briefing schedule is keyed to the date of oral argument, the court
will grant requests for extension of time limits only for extraordinarily compelling
reasons. The briefs and appendix must contain the date the case is scheduled for oral
argument at the top of the cover. See D.C. Cir. Rule 28(a)(8).

       A separate order will issue regarding allocation of oral argument time.


                                        Per Curiam


                                                          FOR THE COURT:
                                                          Mark J. Langer, Clerk

                                                  BY:     /s/
                                                          Michael C. McGrail
                                                          Deputy Clerk




                                           Page 2